UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7249


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DIRK LADSON, a/k/a Dezo, a/k/a Eugene Martin,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:93-cr-00162-RAJ-10)


Submitted:   November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dirk Ladson, Appellant Pro Se.            Melissa Elaine O’Boyle,
Assistant United  States Attorney,         Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dirk Ladson appeals the district court’s order denying

his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction

based on Amendment 750 to the Sentencing Guidelines.              Our review

of   the   record   demonstrates   that   Amendment   750   did   not   alter

Ladson’s Guidelines range.         Accordingly, we affirm the district

court’s order.      United States v. Ladson, No. 2:93-cr-00162-RAJ-

10 (E.D. Va. filed July 12, 2012; entered July 13, 2012).                  We

dispense    with    oral   argument   because   the    facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.

                                                                    AFFIRMED




                                      2